RESOLUCIÓN
HH
La vigencia del Art. 6 de la Ley Núm. 92 de 5 de diciem-bre de 1991 —relativo a la competencia del Tribunal Municipal— quedó diferida hasta que las reglas que adoptá-semos para su funcionamiento fueran remitidas a la Asamblea Legislativa y comenzaran a regir una vez se cumpliera con los trámites de la See. 6 del Art. V de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1. Art. 10 de la Ley Núm. 92, supra.
Excepto este Tribunal Supremo, el funcionamiento de los demás tribunales de Puerto Rico se rige por las Reglas para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico (Reglas de Admi-nistración), 4 L.P.R.A. Ap. II-A, las cuales fueron aproba-das sin que fuera necesario seguir, para su vigencia, el alu-dido trámite constitucional.
El mandato de la Ley Núm. 92, supra, de que el Tribunal Municipal forme parte del Tribunal de Primeralnstan-cia conlleva la aplicación automática de dicho cuerpo de reglas. Incluso antes de la aprobación de la ley, la Regla 20 de Administración, 4 L.P.R.A. Ap. II-A, visualizaba que aplicarían
... a los jueces municipales y jueces de paz en todo aquello que no sea incompatible con sus funciones.
HH HH
Al presente, el funcionamiento normal y regular del Tribunal Municipal —como parte del Tribunal de Primera Instancia— no requiere enmiendas particulares a las alu-didas Reglas de Administración. Todos los aspectos funda-*220mentales están cubiertos y, en lo no provisto específica-mente, el Juez Presidente y los Jueces Administradores están facultados para adoptar cualesquiera medidas pertinentes. Basta, pues, que reafirmemos en la presente Resolución la aplicabilidad de estas Reglas de Administra-ción del Tribunal de Primera Instancia al hoy Tribunal Municipal. Cualesquiera aspectos particulares no provis-tos se cubrirán mediante enmienda oportuna aprobada por este Tribunal u orden administrativa, en conformidad con lo dispuesto en ellas.
r-H hH H-1
En cuanto a la revisión de las sentencias del Tribunal Municipal en asuntos civiles, el propio Art. 6 de la Ley Núm. 92, supra, 4 L.P.R.A. see. 191, dispone que éstas po-drán ser revisadas mediante apelación al Tribunal Superior. Los aspectos no sustantivos del trámite apelativo ante el Tribunal Superior están regidos —en lo que res-pecta al Tribunal de Distrito— por las Reglas de Apelación del Tribunal de Distrito al Tribunal Superior del Estado Libre Asociado de Puerto Rico, 4 L.P.R.A. Ap.III-A. Dicho cuerpo normativo, aprobado también por este Tribunal Supremo sin que fuera menester seguir el trámite constitu-cional, cubre los aspectos apelativos requeridos por el nuevo Tribunal Municipal. En consecuencia, resolvemos que dichas reglas se conozcan a partir de hoy como Reglas de Apelación al Tribunal Superior y que rijan por igual en cuanto a los Tribunales de Distrito y Municipal, excepto en lo que resulte incompatible.
IV
Mediante esta Resolución, incorporamos los cuerpos de reglas aludidos y damos fiel cumplimiento a los requisitos dispuestos en el Art. 6 de la Ley Núm. 92, supra, relativos *221a la adopción de reglas de funcionamiento para el Tribunal Municipal.
Remítanse copias certificadas de la presente a los Pre-sidentes del Senado y Cámara de Representantes de Puerto Rico, a todos los fines legales pertinentes.

Se ordena su inmediata publicación.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General